DETAILED ACTION
Status of the claims
	Claims 1-10 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A method of determining a stress time period of a person.


Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: there are currently no arts rejection to claims 1-10.
Closest reference found are
1. EMI (JP 2010022554) disclosed a health-relaxation  device wherein a health management system includes a remote controller 30 detecting the concentration of a specific gas component contained in subject's exhalation and transmitting a command signal to various types of external devices, and the external devices (a lighting device 50, an air conditioner 70, acoustic equipment 90, a massage chair 110, an aroma diffuser 130 and the like) receiving the command signal from the remote controller 30 and changing an operation mode. When the concentration of the specific gas component corresponding to the fatigue and the state of tension is higher than a threshold, the remote controller 30 transmits a command signal to the external devices, to change the operation mode from a regular mode to a relax mode.

2. BENGT (DE 10339015) disclosed diagnosing a disease wherein matter or mixtures of matter are detected in a gas or aerosol phase from an organism by an ion mobility spectrometer (IMS). For the diagnosis of an illness or disease, matter or mixtures of matter are detected in a gas or aerosol phase from an organism by an ion mobility spectrometer (IMS). A tube (1) is attached to the inlet (2) of an IMS sniffer, with a coarse filter (3) at the free end to be placed on the skin (4) of the patient. The detector has a leading filter (5) and a sample delivery pump (6) into a rapid gas chromatography unit (7). It is fitted with a display (14) or a connection to a personal computer (PC).

3. JEFF (AU 2003263969) disclosed a healthcare monitoring system wherein at least one UWB biosensor transmitter is assigned to at least one individual to be remotely monitored. The biosensor transmitter includes a biosensor disposed to detect a health condition of a user and generate a corresponding biosensor reading. The reading is converted by the biosensor transmitter to an ultra wideband (UWB) biosensor signal transmitted by the biosensor transmitter. A UWB receiver disposed remote from and within range of the transmitter receives and converts the UWB biosensor signal to a signal containing information from the biosensor reading. A processor in communication with the UWB receiver processes and displays the converted signal as a readable output indicating a health condition of the user detected by the biosensor.

However, the cited references did not disclose the claimed limitation of the independent claims 1, 7 and 9:
“wherein the biogas information represents a concentration of tetradecane of a user acquired by a sensor that detects tetradecane discharged from a skin surface of the user; 
obtaining reference information representing an upper limit of a normal range of the concentration of tetradecane per unit period of time; 
determining a stress time period during which a concentration of the tetradecane of the user is more than the upper limit of the normal range, based on the acquired biogas information;”

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685